 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Lawson Milk Company Division,ConsolidatedFoods CorporationandRetailStore EmployeesUnion Local 880 affiliated with Retail Clerks Inter-national Association,AFL-CIO,Petitioner.Case 8-RC-9221September18, 1974DECISION ON REVIEWBy CHAIRMAN MILLER AND MEMBERSKENNEDY ANDPENELLOOn March 26, 1974, the Regional Director for Re-gion 8 issued a Decision and Direction of Election inthe above-entitled proceeding, in which he found ap-propriate the Petitioner's requested unit of all full-timeand regular part-time employees at theEmployer's store located at 118 Moore Road, AvonLake, Ohio. Thereafter, in accordance with Section102.67 of the National Labor Relations Board Rulesand Regulations, Series 8, as amended, the Employerfiled a timely request for review of the RegionalDirector's decision, on the grounds,inter alia,that infinding the petitioned-for unit appropriate he madeerroneous findings as to substantial factual issues anddeparted from officially reported Board precedent.Thereafter, the Petitioner fileda statementin opposi-tion thereto.The National Labor Relations Board, by telegraph-ic order dated May 6, 1974, granted the request forreview and stayed the election pending decision onreview. Thereafter, the parties filed briefs on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thisproceeding with respect to the issues under review,including the parties' briefs on review, and makes thefollowing findings:As found by the Regional Director, the Employeroperatesapproximately750 retail food storesthroughout Ohio, and in parts of Michigan, Indiana,and Pennsylvania. Its northern division is headquar-tered at Cuyahoga Falls, Ohio; it is composed of ap-proximately 278 stores, divided into 16 districts, eachof which contains from 12 to 25stores.There is nohistory of collective bargaining for any of the employ-ees involved herein.As indicated, the Regional Director granted thePetitioner's request for a unit confined to theEmployer's Moore Road store, 1 of 16 stores in dis-trict 35 of its northern division. In the alternative, thePetitioner requested a unit broadened to encompassfour stores, the Moore Road store and the three otherstores under the supervision of Donna Cairns. As asecond alternative, it requested a unit further broad-ened to include employees at all 16 stores in district35. The Employer argues primarily that the appropri-ate unit herein should comprise all 278 stores in itsnorthern division.As alternatives, it argues thatgroupings of 240 and 201 stores, respectively, arealone appropriate. For the reasons set forth below, wereject the Petitioner's primary and first alternativeunit requests, and we find to be appropriate the unitproposed as its second alternative, composed of em-ployees at the 16 stores in district 35, which is anadministrative subdivision of the Employer's opera-tions.As to the Petitioner's primary request for a single-store unit of Moore Road store employees, the follow-ing facts persuade us that the presumption favoringsuch unit is rebutted. As noted, the Moore Road storeis but one of the four stores in district 35 under theimmediate supervision and management of DonnaCairns. These four stores are geographically close toeach other.' Cairns, who is currently based at theLorain store, generally divides her time among thestores and visits the other three stores daily. Further-more, during the 12-month period ending September30, 1973, although, as found by the Regional Director,19 clerks worked all or practically all of their time atthe Moore Road store, the Employer's statistics showthat there were 21 instances of temporary transfers ofMoore Road store employees to or from the other 3stores under Cairns' supervision and 74 to or from theother 15 district 35 stores? We find, therefore, in viewof the geographic proximity of the Moore Road storeto other stores, the degree of interchange betweenemployees at the Moore Road store and other stores,and the fact that the store is but one of four storesunder the immediate supervision and management ofDonna Cairns, that a unit limited to the employees attheMoore Road store is inappropriate.'As to the Petitioner's first alternative unit request,limited to the four stores under Cairns' immediatesupervision, we again find insufficient record supporttherefor.Of foremost importance, aside from the fact thatthe employees in the proposed unit are under com-mon immediate supervision, is that these four storesconstitute neither an administrative subdivision of theEmployer's chain of stores nor a distinct geographicalOne of the other three stores is also inAvon Lake;one is in Bay Village,about 5 miles fromAvon Lake,and the otheris in Lorain, about9 miles fromAvon Lake.Lorain is about 12 miles from Bay Village.2 Thestatistics on interchange suppliedby theEmployer count as twoseparate instances a transferout ofand a transferbackto a clerk's homestore.3 See StarMarket Co.,d/b/a Dan's StarMarket,172 NLRB 1393 (1968). LAWSON MILK COMPANY361grouping of stores. We note particularly that no storewithin district 35 is more than 5 miles from the nextclosest store and that other district stores are inter-spersed geographically among the four stores underCairns' supervision.Furthermore, contrary to the Regional Director,the record indicates that the district supervisor partic-ipates substantially in the day-to-day control of the 16stores within his district. He spends practically all ofhis time at the stores within his district, visiting eachof them at least twice a week, even more often whenspecial problems develop at a particular store requir-ing his immediate attention. During his store visits, hecarries out his responsibilities for the administrationand implementation of the Employer's policies, in-cluding personnel matters, as well as compliance withsuch policies 4 Specifically, while Cairns schedules thehours of the clerks at her four stores, the district su-pervisor is responsible for insuring that the total num-ber of clerk-hours conforms with the employer's totalhours-sales guidelines. Also, although Cairns recom-mends wage increases for clerks at her stores, thedistrict supervisor, by virtue of his personal observa-tion of their performance during his frequent storevisits, has opportunities to make independent evalua-tions of their merits. Any hires made by Cairns aresubject to his approval if the applicants have previous-ly worked for the Employer and any rehires of formeremployees must be approved by the Employer's per-sonnel and security departments. When Cairns rec-ommends the discharge of a clerk, the districtsupervisor makes an independent investigation.' Onlythe district supervisor has authority to discipline aclerk. Although temporary transfers may be arrangedby store managers, it appears that the district supervi-sor normally participates in such transfers and only hemay effectuate permanent transfers. As to merchan-dising matters, the store managers order merchandise,but the district supervisor places limits on quantities,and only he may mark down prices. He also makeswritten requests for store maintenance in nonemer-gency situations.With respect to employee interchange, during the12-month period ending September 30, 1973, the° There aredistrict supervisors meetings heldweekly at Cuyahoga Falls.Each daythe district supervisor for district35, priorto leaving his home,notifies headquarters of his work schedule for that day. The district supervi-sor submits weekly reports known as "contact sheets" to the regional vicepresident of operationsfor thenorthern division,in which he evaluates eachstore's appearance,as well as sales and personnel performance.He also offersguidance and suggestions to clerks and keeps updated records for personaluse as to the personnel in each of the stores.5The recordindicates that district supervisors have reversed store manag-ers' recommendations to discharge clerks to the extent of transferring theclerkinvolved toanother store.Such a transferwould occurwhen, in theopinion ofthe districtsupervisor,the employeeto betransferred is a "good"clerk and a personalityconflictmayhave motivated the store manager'srecommendation.Employer's statistics show 189 instances of temporarytransfersof clerks at the fourstoresin question to orfrom other stores in district 35.Upon the foregoing, we find that a unit confined tothe employees at the fourstoresunder the direction ofDonna Cairns is inappropriate.In soholding, we relyespecially on the facts that the four stores in questionconstitute neither an administrative subdivision of theEmployer's chain of stores nor a distinct geographicalgrouping, that the district supervisor participates sub-stantially in the day-to-day supervision of the employ-ees involved, and that there is significant interchangeamong clerks at Cairns' four stores and other storesin the district.With respect to Petitioner's second alternate unitrequest-all district 35 employees-we find, for thefollowing reasons, that such a unit is appropriate here-in.First and foremost, as stated, these 16 stores togeth-er comprise an administrative subdivision of theEmployer's northern division. In addition,the storesin district 35 are geographically proximate.6 Further,the district supervisor, as previously found,exercisessubstantial control over the day-to-day operations ofall districtstores.'The role of the district supervisorin matterssuch as hiring, discharge, transfer, schedul-ing, discipline, evaluations, and wage increases fordistrict 35 employees,as wellas his authority overmerchandising matters and security for thestores inhis district, provides the 16-store unit with a degree ofautonomy lacking in Petitioner's primary and firstalternate unit request.With respect to employee interchange, during the12-month period ending September 30, 1973, whendistrict 35 stores employed a total of 334 clerks, theEmployer's statisticsshow 204 instances of temporarytransferof clerks solely among the 16 districtstores.8Also, during that period, when there were 3,444clerks employed in the group of 201 stores urged bytheEmployer as the minimally appropriate unit,there were 517 instances of temporary transfers ofdistrict 35 employees to or from other stores in that201-store group .9While it thus appears that a degree of interchangeexistsbetween district 35 store employees and other6 Although some stores in adjacent districts are close to district 35 stores,no district 35 store,as above indicated,ismore than 5 miles from the nextclosest store in that district and the district supervisor visits several of themeach day, from his home.7As indicatedby theRegional Director,although there are three zonemanagers in the Employer's northern division,they do not play an active rolein the day-to-day operations of individual stores.8Although,if the experience at the Moore Road store holds generally forall stores, the great majority of clerks assigned to a store do not interchange,the above statistics indicate that, on the average,there is one instance oftransfer per store per month.9An average of 0.22 instances of transfers of district 35 store employeesper store per month. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDstores in the northern division, we do not believe it isso significant as to render inappropriate the proposeddistrictwide unit. As we conclude that the employeesin district 35 share a substantial community of interestseparate and distinct from the interests they may haveas part of broader groupings of the Employer's stores,we find the unit as described below to be appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act: 10All full-time and regular part-time employeesemployed by the Employer at the stores locatedin district 35 of its Northern division, excludingall technical employees, office clerical employ-ees, and professional employees, guards and su-pervisors as defined in the Act.10 SeeGray Drug Stores, Inc.,197NLRB924 (1972);White Cross DiscountCenters, Inc.,199 NLRB721 (1972).Accordingly, the case is hereby remanded to theRegional Director for the purpose of conducting anelection pursuant to the Decision and Direction ofElection, as modified herein, except that the payrollperiod for determining eligibility shall be that imme-diately preceding the date of issuance of this Deci-sion."11As the unit found appropriate herein is broader than the unit sought bythe Petitioner,the Direction of Election is conditioned upon the Petitioner'sdemonstrating,within 10 days from the date hereof,that it has an adequateshowing of interest in the broader unit found appropriate.In the event thePetitioner does not wish to participate in an election in the unit foundappropriate,we shall permit it to withdraw its petition without prejudiceupon notice to the Regional Director within5 daysfrom the date of thisDecision.A corrected election eligibility list, containing the names and ad-dresses of all the eligiblevoters,must be filed by the Employer with theRegional Director for Region 8 within7 days afterthe date of this Decisionon Review.No extension of time to file this list shall be granted by theRegional Director except in extraordinary circumstances.Failure to complywith this requirement shall be grounds for setting aside the election wheneverproper objections are filed.Excelsior UnderwearInc.,156 NLRB 1236 (1966).